Our act of Assembly on this subject is copied from 12 Anne, ch. 16, and the construction given to this latter statute ought to be given to ours. It is laid down by Lord Chief Justice De Grey, in Loyd qui tam v.Williams, 3 Wills., 261, that "wherever parties make a contract for moneys or other things, and above the rate of 5 per centum per annum is received by the lender, the offense against the statute is complete; and even if the principal money shall never be paid, yet the offense is committed." Judgment for the plaintiff. *Page 153 
(201)